breach of the implied covenant of good faith and fair dealing, and for
                  attorney fees. Because we lack jurisdiction over this appeal, we grant
                  respondent's motion, and we
                              ORDER this appeal DISMISSED. 2




                                                 ACP..1 11
                                                     .‘„,    The       J.
                                            Parraguirre




                  cc:   Hon. Susan Scann, District Judge
                        Lansford W. Levitt, Settlement Judge
                        McDonald Carano Wilson LLP/Las Vegas
                        Perelman & Fink
                        Michael B. Lee
                        Eighth District Court Clerk




                        2 Respondent's   request for sanctions pursuant to NRAP 38 is denied.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    me                                              2